Practice. — After the general issue pleaded, the Court will not permit the plea to be withdrawn, to enable the defendant to tender his oath under the statute against usury.This was an action on a promissory note, to which non assumpsit had been pleaded; and now Greenwood, for the defendant, moved the Court for leave to withdraw the plea, for the purpose of offering the defendant’s oath that usurious interest had been taken or secured on the note declared on, as provided in the statute against excessive usury. (1)The Court denied the motion, the defendant having a right to avail himself of the same matter in his defence under the general issue, (a)